Citation Nr: 1816954	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  16-27 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a change in the Veteran's Individualized Written Rehabilitation Plan (IWRP) under Chapter 31 of Title 38 of the United States Code (Chapter 31), to include tutorial services and fees associated with the Law School Admissions Test (LSAT). 

2.  Propriety of the discontinuance of the Veteran's vocational rehabilitation program under Chapter 31.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Alexander Panio, Counsel	


INTRODUCTION

The Veteran served on active duty from August 1981 to June 1982.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2015 and February 2016 determinations issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2016, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  Thereafter, the Veteran submitted additional evidence in August 2016 and September 2016 with a waiver of AOJ consideration.  38 C.F.R. § 20.1304(c) (2017).  Therefore, the Board may properly consider such newly received evidence.  The Board also notes that, in January 2018, updated VA treatment records dated from February 2016 to January 2018 were associated with the record.  While the Veteran has not waived AOJ consideration of such records, as Board remands his claims, the AOJ will have an opportunity to review such evidence in the first instance in the readjudicaton of such claims.

In May 2015, following denial of entitlement to subsistence allowances for taking the "baby bar exam" and during enrollment at the University of Phoenix, the Veteran filed a timely notice of disagreement.  A review of the Veterans Appeals Control and Locator System (VACOLS) indicates that a statement of the case on such issues was issued in February 2016, but no timely substantive appeal was received.  However, upon review of the Veteran's Vocational Rehabilitation file, the February 2016 statements of the case on file did not address such issues.  Additionally, the Veteran submitted an appeal to the Board (VA Form 9) in March 2016, addressing his claim for subsistence allowances, requesting a Board hearing, and referencing a statement of the case dated March 7, 2016; however, there is no March 2016 statement of the case contained in the file.  In either case, such issues have not been certified for appeal, and as the Veteran has requested a Board hearing on the matters, the Board will not accept jurisdiction over them at this time, and instead refers them to the AOJ for appropriate action.

There are multiple appeals currently before the Board that arose at different times.  As such, the appeals have different docket dates.  For efficiency, the Board will adjudicate all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  The Veteran's Vocational Rehabilitation claims will be addressed in this decision.  The remaining issues pertinent to compensation will be addressed in a separate decision.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Change of IWRP

At issue in this appeal is whether the Veteran is entitled to a change in his IWRP under Chapter 31, as outlined in 38 C.F.R. § 21.94.  The Veteran's request to change his IWRP was denied in a December 22, 2015, letter by his vocational rehabilitation counselor (VRC).

Applicable regulations provide for a specific sequence of events to occur before a decision of this nature is ripe for review by the Board.  To wit, when VA staff and the veteran do not reach agreement on the terms and conditions of the plan, as appears to have occurred in this case, a veteran may request a review of the proposed, original, or amended plan.  38 C.F.R. § 21.98(a).  Once such review is requested, the request is reviewed by the Counseling Psychologist (CP), the VRC, or the case manager who then forwards the request together with relevant comment to the VR&E Officer (or under certain circumstances, the Director, VR&E) who then reviews the relevant information and informs the veteran of their decision.  38 C.F.R. § 21.98(b),(c).  Only such a determination by the VR&E Officer or Director is appealable to the Board.  38 C.F.R. § 21.98(d).  

The Veteran's file appears to be missing documentation, however, and it is unclear whether this process has been followed.  For instance, it is unclear whether the Veteran's initial request to change his plan was in writing or was made verbally.  If the request was written, it is not contained in the file.  It is also unclear as to whether the Veteran ever requested a review of the December 2015 decision disallowing a change in his plan.  Such a request must be submitted in writing to the case manager and must contain a specific request for review of the proposed and original, or amended plan, and must contain his or her objections to the terms and conditions of the proposed, original, or amended plan.  38 C.F.R. § 21.98(a).  Again, it is unclear whether such a request was ever furnished and, if so, at what point.  

The Board notes that a statement of the case was issued in February 2016, and appears to have been furnished and prepared by the same VRC who authored the December 2015 decision.  While there is a signature line, complete with name and title, for the VR&E Officer, there is no indication that he signed it.  Furthermore, the statement of the case does not contain a procedural history of the issue, and if the VR&E Officer was under the impression that a request for review had been submitted, then a decision by the VR&E Officer or Director is required, prior to the issuance of the statement of the case.  If no request for review was found, no statement of the case on the issue was warranted. 

Thus, the claim must be remanded in order to determine whether a timely request for review of the December 2015 decision was made by the Veteran.  If so, a review and determination by either the VR&E Officer or Director pursuant to 38 C.F.R. § 21.98 should be made.  If, and only if such process occurs, and the Veteran files a timely notice of disagreement, then a new statement of the case should be issued and the Veteran should be afforded the opportunity to appeal the issue to the Board. 

Discontinuance of Vocational Rehabilitation Benefits

The Veteran also challenges a February 2016 determination by the VR&E office discontinuing his vocational rehabilitation program.  Discretion for changing the Veteran's case status is left to the case manager, subject to certain restrictions and duties.  38 C.F.R. § 21.180(b),(c).  The Veteran's argument essentially amounts to a disagreement with his case being placed in "discontinued" status.  38 C.F.R. § 21.198.  

The Board finds this issue is inextricably intertwined with the issue of the change in the Veteran's IWRP, as the vocational rehabilitation program was discontinued due to a failure to progress in a program (such as outlined in the IWRP).  Thus, a favorable resolution of the issue of change in the Veteran's IWRP would likely render the issue of program discontinuance moot.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  As such, the issue is likewise remanded.  

The VR&E office is cautioned on remand regarding compliance with applicable regulations regarding the requirements in a statement of the case, or supplemental statement of the case, specifically those set forth in 38 C.F.R. §§ 19.29, 19.31.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all of the Veteran's vocational rehabilitation records have been obtained and associated with the file.  The Veteran should be invited to submit any copies of previously submitted correspondence that he has sent to VA regarding his vocational rehabilitation claims, specifically any request to change his IWRP or any request for a review of the denial of his change of IWRP.

2.  Determine whether a timely request for review of the December 2015 decision denying the Veteran's request to change his IWRP was made.  If so, a review and determination must be issued by either the VR&E Officer or Director, VR&E.  Notify the Veteran that such determination is appealable to the Board via the traditional appeal process, (submission of a notice of disagreement, promulgation of a statement of the case, and submission of a timely substantive appeal).

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, consistent with the requirements of 38 C.F.R. §§ 19.29, 19.31.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


